            Case 1:19-cv-00266-DCN Document 24 Filed 12/18/19 Page 1 of 3




Wayne Meuleman, ISB #1419
Joe Meuleman, ISB #8029
Joseph F. Southers, ISB #9568
MEULEMAN LAW GROUP PLLC
950 West Bannock Street Suite 490
Boise, Idaho 83702
(208) 472-0066 Telephone
(208) 472-0067 Facsimile
wmeuleman@meulemanlaw.com
jmeuleman@meulemanlaw.com
jsouthers@meulemanlaw.com
I:\8335.007\PLD_USDC\ TRO- Mtn.docx

Attorneys for Plaintiffs

                                UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF IDAHO

 SBP LLLP, an Idaho limited liability                Case No. 1:19-CV-00266
 limited partnership; JRS PROPERTIES
 III LP, an Idaho limited partnership;
 and J.R. SIMPLOT FOUNDATION,                     PLAINTIFFS' MOTION FOR
 INC., an Idaho corporation,                     TEMPORARY RESTRAINING
                                                 ORDER AND PRELIMINARY
                           Plaintiffs,
                                                       INJUNCTION
          vs.
 HOFFMAN CONSTRUCTION
 COMPANY OF AMERICA, an Oregon
 corporation,
                           Defendant.

                          FRCP 65(8)(1) CERTIFICATION OF NOTICE

         Counsel for Plaintiffs SBP LLLP, an Idaho limited liability limited partnership
("SBP"); JRS Properties III LP, an Idaho limited partnership ("Properties"); and J.R.
Simplot Foundation, Inc., an Idaho corporation ("Foundation") (collectively,
"Plaintiffs") certifies that, on December 17, 2019, he advised Douglas Oles and Alix
Town of Oles Morrison Rinker & Baker, LLP via email of Plaintiffs' intent to pursue
injunctive relief against Hoffman.




PLAINTIFFS' MOTION FOR TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION - Page 1
          Case 1:19-cv-00266-DCN Document 24 Filed 12/18/19 Page 2 of 3




                                       MOTION

      The Plaintiffs apply for an immediate temporary restraining order enjoining
Hoffman and the American Arbitration Association from proceeding with the
arbitration that Hoffman demanded on or about May 31, 2019.
      In support of this Motion, Plaintiffs rely on the Memorandum in Support of
Motion for Temporary Restraining Order and Preliminary Injunction, the Declaration of
Joe Meuleman in Support of Motion for Temporary Restraining Order and Preliminary
Injunction filed concurrently herewith, and the records and files herein.




PLAINTIFFS' MOTION FOR TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION - Page 2
         Case 1:19-cv-00266-DCN Document 24 Filed 12/18/19 Page 3 of 3




                           CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on the 18th day of December, 2019, a true and correct
copy of the foregoing document was served by the method indicated below upon the
foflowing parties:

     Michael A. Maurer                              [ ] U.S. Mail
     LUKINS & ANNIS, P.S.                           [ ] Hand Delivered
     717 W. Sprague Ave., Ste. 1600                 [ ] Facsimile
     Spokane, W A 99201-0466                        [ ] Overnight Mail
     mmaurer@lukins.com                             [ ] Electronic Mail
                                                    [ "'] CM/ECF
     Douglas S. Oles                                [ ]     U.S. Mail
     Alix K. Town                                   [ ]     Hand Delivered
     OLES MORRISON RINKER & BAKER, LLP              [ ]     Facsimile
     701 Pike St., Ste. 1700                        [ ]     Overnight Mail
     Seattle, W A 98101                             [ ]     Electronic Mail
     oles@oles.com                                  [ "']   CM/ECF
     town@oles.com




PLAINTIFFS' MOTION FOR TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION - Page 3
